Motion for leave to appeal dismissed upon the ground that the supporting papers, including the brief, record or appendix, and order sought to be appealed from, were not served at least *741eight days prior to the return date of the motion (22 NYCRR 500.9 [a]; Community School Bd. Dist. 6, Manhattan v Anker, 49 NY2d 997; Dellaratta v International House of Pancakes, 46 NY2d 936; see, also, Reminder Notice to the Bar [April 29, 1980], 49 NY2d 998; Notice to the Bar [June 11, 1979], NYLJ, June 15, 1979, p 6, col 2).